Citation Nr: 1645406	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than August 28, 2012 for the award of service connection for bilateral hearing loss, to include whether a July 1947 rating decision that denied service connection for left ear hearing loss contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.

In March 2015, the Board remanded this case and instructed the RO to develop and adjudicate the CUE matter raised by the Veteran concerning the denial of service connection for hearing loss in July 1947.  In a February 2016 rating decision, the RO denied the Veteran's CUE claim.  In February 2016, the RO issued a supplemental statement of the case and the Veteran filed a Notice of Disagreement (NOD).  A VA Form 8, Certification of Appeal, was filed in September 2016.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the March 2015 Remand included a claim for tinnitus.  In the February 2016 NOD, the Veteran appealed only the issue of an earlier effective date for hearing loss.  In addition, in his September 2016 VA Form 8 and November 2016 Brief, the Veteran lists only the issue of an earlier effective date for hearing loss.  Accordingly, the issue of an earlier effective date for tinnitus is not under consideration by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied in a July 1947 rating decision; the Veteran was notified of the decision and of his appellate rights with respect thereto, but he did not initiate an appeal within one year of notice of the decision.

2.  The July 1947 rating decision which denied service connection for left ear hearing loss did not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator. 

3.  Service connection for bilateral hearing loss was denied in an August 2007 rating decision; the Veteran was notified of the decision and of his appellate rights with respect thereto, but he did not initiate an appeal within one year of notice of the decision.

4.  Thereafter, no communication was received from the Veteran or any representative seeking service connection for right and/or left ear hearing loss until August 28, 2012.

CONCLUSIONS OF LAW

1. The July 1947 rating decision that denied entitlement to service connection for left ear hearing loss is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2015).

2. There was no CUE in the July 1947 rating decision which denied service connection for left ear hearing loss.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

3. The August 2007 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2015).

4. The criteria for an effective date earlier than August 28, 2012, for the grant of service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received a 38 U.S.C.A. § 5103(a)-compliant notice as to the underlying service connection claim for bilateral hearing loss in December 2012.  That notice included information concerning establishing an effective date in the event of a successful claim.  As the appeal of the rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

As to the collateral attack on the July 1947 rating decision, allegations of CUE do not fall under the ambit of 38 U.S.C.A. § 5103(a).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claim on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran asserts that he is entitled to an effective date for the award of service connection for bilateral hearing loss that is consonant with the date of his first application for that benefit, namely April 23, 1947.  

The Veteran's service treatment records (STRs) include several hearing examinations.  The January 1941 enlistment examination noted the following bilateral hearing results: watch noise at 40/40 inches, coin click at 20/20 feet, whispered voice at 15/15 feet, and spoken voice at 15/15 feet.  An examination conducted in August 1942 recorded the same results.  A January 1944 examination noted the following bilateral hearing results: watch noise at 40/40 inches, coin click at 20/20 feet. and whispered voice at 15/15 feet.  An April 1945 examination noted coin click at 20/20 feet, and whispered voice at 15/15 feet.  The Veteran's separation examination noted the Veteran's flying status as a Naval aviator and noted bilateral coin click hearing at 20/20 feet, and bilateral whispered voice at 15/15 feet.

Following separation from service, the Veteran underwent an inactive duty examination for Reserve training in December 1946.  The physician noted bilateral hearing for spoken voice at 15/15 feet.  In addition, the physician noted the following right ear hearing results: spoken voice at 15/15 feet, coin click hearing at 20/20 feet, and whispered voice at 15/15 feet.  The left ear hearing results were as follows: spoken voice at 8/15 feet, coin click at 0/20 feet, and whispered voice at 1/20 feet.  Due to the hearing examination, the Veteran was found not qualified for "flying in control of aircraft" and it was recommended that he undergo a reexamination six months later.  An audiogram dated April 1947 diagnosed the Veteran with "combined conduction and nerve deafness on left.  Mild conduction deafness on right."  In June 1947, the Veteran was notified that he was considered not physically qualified for duty involving the actual control of aircraft.  This determination was based on the April 1947 audiogram showing defective hearing in the Veteran's left ear.

Following the April 1947 audiogram, the Veteran filed a claim for left ear hearing loss on April 23, 1947.  On his application for compensation for disability, he claimed deafness in the left ear with a date of onset identified as June or September 1945.  The Veteran further claimed that he did not receive treatment for his disability in service and noted the name of the physician who conducted the April 1947 audiological examination.  

In a July 23, 1947 rating decision, the Veteran's claim for service connection for left ear hearing loss was denied as the disability was not found to have been demonstrated during service.  The decision was based on bilateral hearing examination results conducted at induction and discharge and the Veteran's assertion that he was not treated for the condition during service.  The Veteran was notified of this decision and informed of his right to appeal the decision within one year from the date of the letter of denial.  The Veteran did not appeal the decision, and the decision became final.

The Veteran underwent a VA audiology examination in December 2006.  The audiologist noted the following audiometric testing results:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
70
70
LEFT
105+
105+
105+
105+
105+

The speech recognition score for the right ear was 52 percent and the examiner could not evaluate the left ear.  The examiner diagnosed the Veteran with moderate to severe high frequency sensorineural hearing loss for the right ear with no measurable hearing for the left ear.

Following the VA examination, the Veteran filed a claim for bilateral hearing loss in December 2006.  The claim for service connection was denied in an August 2007 rating decision that determined the evidence submitted was not new and material.  The Veteran did not appeal that decision and it became final.

The Veteran filed another claim for service connection in August 2012.  In January 2013, the Veteran asserted that he had ear surgery at a VA medical facility and that the procedure resulted in complete loss of hearing in one ear.  The RO denied the claim in a February 2013 rating decision.  In November 2013, the Veteran submitted a request for re-consideration of the February 2013 rating decision and enclosed military records noting the Veteran's reserve duty and subsequent Naval Reserve hearing examinations.

The Veteran underwent a VA examination in December 2013.  The examiner noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
65
65
75
LEFT
105+
105+
105+
105+
105+

 The examiner opined that "based on the Veteran's shift in hearing, military duties and combat experience, that the Veteran's current hearing loss is at least as likely as not caused by or a result of military service noise exposure."  The examiner based this opinion on the Veteran's military occupational specialty (MOS) as an aircraft mechanic and pilot, including combat during World War II.  The examiner further based this opinion on the Veteran's STRs, including the December 1946 examination showing defective left ear hearing that disqualified the Veteran from flying, and the April 1947 hearing examination that diagnosed the Veteran with bilateral hearing loss.  Based on this examination report, a December 2013 rating decision granted service connection with an evaluation of 30 percent effective August 28, 2012.

In an August 2014 statement, the Veteran's representative noted that the Veteran was not granted service connection based upon "new evidence," but upon evidence that had existed in the Veteran's claims file at the time of the July 1947 rating decision.  In essence, the representative asserted that the VA committed CUE by failing to address this evidence in 1947.  During a January 2015 Board video-conference hearing, the Veteran's representative asserted CUE based on Naval Reserve documents that allegedly were not before the VA when the July 1947 rating decision was issued.  The Veteran's representative further asserted that had the documents been before the VA, the Veteran's claim would have been granted.  The Veteran testified that the Naval Reserves found him unfit for service due to hearing loss that they attributed to flying during World War II.

The Veteran requested a rating increase in January 2015.  Based on a May 2015 VA examination, the Veteran's hearing loss disability was increased to 50 percent disabling effective January 8, 2015.

Lastly, in a November 2016 Brief, the representative asserted that the Veteran served as a dive bomber and was attached to a carrier ship during active duty.  In addition, the Brief asserted that the Veteran flew for the Navy as a Reservist.  The Brief further asserted that the Veteran's in-service occupation subjected him to traumatic noise exposure, that 15/15 whisper tests could hide severe hearing loss, and that the medical member of the 1947 rating panel "was on notice" that the 15/15 whisper tests could hide such hearing loss due to an official service department Army study measuring hearing loss in aviators.  

Clear and Unmistakable Error

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 31.

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412, 421 (1996). 

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In light of the foregoing, the Appellant must argue that either the correct facts were not considered by the RO or that applicable law or regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a) (2015).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

The Veteran claims that the July 1947 rating decision that denied service connection for left ear hearing loss should be reversed based on CUE.  Specifically, he asserts that VA did not consider the Veteran's duties as a Navy dive bomber, did not consider his continued duties as a pilot during his service as a Navy Reservist, and that VA did not consider a 1944 Army study showing that 15/15 whisper tests could hide severe hearing loss.  In addition, the Veteran asserts that his Naval Reserve documents were not before the adjudicator, and therefore not considered by the rating agency.  Conversely, the Veteran asserts that he was granted service connection in December 2013 based on evidence that had been in his claims file since he originally filed his claim in April 1947.  Citing Douglas v. Derwinski, 2 Vet.App. 435, 440 (1992), the Veteran's representative asserts that "failure to address evidence in a decision is conclusive of whether such evidence was considered."

The Board finds that the July 1947 rating decision does not contain CUE.  The Board notes that the Veteran's April 1947 application for service connection claimed a hearing loss disability that had its onset in June or September 1945.  In addition, the Board notes that the Veteran listed the physician who conducted the April 1947 audiological examination and who provided his hearing loss diagnosis.  Moreover, the Veteran's claims file shows that his post-service records were in fact of record at the time of the July 1947 rating decision.  Therefore, the record clearly contained evidence showing post-service Naval Reserve treatment for hearing loss.  Additionally, there is no evidence that VA did not consider the Veteran's duties during active duty service or ACDUTRA. What is clear is that the VA based its decision on a lack of in-service evidence showing treatment for, or the onset of, his claimed disability.  The evidence at the time was negative for any reference to impaired hearing during active service, with the first evidence of impaired hearing occurring more than a year after his discharge.

The Board also notes that the Veteran's reliance on Douglas is inappropriate.  The holding in Douglas applied to Board decisions and not VA or RO rating decisions.  Regardless, while the July 1947 rating decision did not list all of the evidence it considered in making its determination, the Court has specifically held that RO failure to discuss the evidence and regulations in a pre-February 1990 decision cannot constitute CUE.  Eddy v. Brown, 9 Vet. App. 52 (1996).  While the RO did not specifically provide a detailed explanation as to why it determined that the criteria for service connection were not met as to the Veteran's left ear hearing loss claim, prior to February 1990, VA regional offices were not required to provide a statement of reasons or bases for their decisions, and the Federal Circuit has held that RO decisions prior to that date are presumptively valid, even in the absence of such discussion.  King v. Shinseki, 26 Vet. App. 433, 439 (2014) (citing Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

The Board is equally unpersuaded by the Veteran's assertion that the VA was "on notice" that whisper tests could hide severe hearing loss.  The Veteran underwent several hearing examinations during service that, in addition to whisper tests, utilized watch noise, coin click and spoken voice tests.  None of these examinations showed hearing loss during the Veteran's active duty.  While an audiogram may have shown hearing loss, such examinations were not conducted during the Veteran's active duty service and were therefore not before the VA at the time of the July 1947 rating decision.  Essentially, the Board is being asked to make a leap of faith that such an examination, had one been conducted, would have shown a hearing loss disability during service.  Regardless, such an exercise would require the Board to reweigh evidence that was not before the VA at the time of the July 1947 decision which the Board is prohibited from doing.  See Luallen 8 Vet. App. 95; see also Crippen 9 Vet. App. 421.  

The Board is sympathetic to the Veteran, who was diagnosed with left hear hearing loss shortly after separation from service (but more than a year thereafter) and who eventually obtained a medical opinion linking his bilateral hearing loss to evidence available at the time of the July 1947 rating decision.  The Board notes that the representative, in arguing that service connection was granted on the exact same record as was before VA in July 1947 is patently in error, and has ignored the plain fact that service connection was eventually granted based on a combination of evidence available in July 1947 and after-developed evidence.  

As noted above the Board is bound by VA laws and regulations with regard to CUE motions, which place a particularly high burden on appellants, a burden which has not been met in this case for the above reasons.  King, 26 Vet. App. at 442 ("Revision of a final Board or regional office decision is an extraordinary event").

In sum, based upon the evidence existing at the time of the July 1947 rating decision, the Board finds that the correct facts, as they were known at that time, were before the adjudicator, and that the statutory and regulatory provisions extant at the time were correctly applied, with no outcome determinative error made by the rating board.  Thus, the Board finds that there was no CUE in the July 1947 rating decision and the CUE motion must be denied.  The benefit of the doubt doctrine is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation. 38 C.F.R. § 3.400(b)(2) (2015).

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

As noted above, the Veteran originally filed a claim for service connection in April 1947.  This claim was denied in a July 1947 rating decision.  The Veteran was notified of this decision and of his appellate rights.  He did not appeal this decision and it became final.  As already discuss, there is no CUE in that rating action.  

The Veteran filed another claim for service connection in December 2006.  That claim was denied in an unappealed August 2007 rating decision which determined that new and material evidence had not been submitted and that decision became final.  

Thereafter, no further communication was received from the Veteran or any representative seeking service connection for bilateral hearing loss until August 28, 2012.  Service connection for bilateral hearing loss was thereafter granted, with an assigned effective date consonant with the date of the August 2012 claim.

In this case, the rating decisions of July 1947 and August 2007 are final.  Following the August 2007 rating action, the Veteran next filed a claim seeking service connection for hearing loss in August 2012.  Consequently, the earliest effective date that can be assigned is August 28, 2012.  Therefore, there is no basis under law for granting an effective date earlier than August 28, 2012.  The claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 


ORDER

The motion for reversal or revision of the July 1947 rating decision on the basis of clear and unmistakable error is denied.

Entitlement to an effective date earlier than August 28, 2012 for the award of service connection for bilateral hearing loss is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


